Citation Nr: 1315088	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-32 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include Bertolotti's syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L. S. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in November 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  

The Board denied his claim in February 2012.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an August 2012 Order, the Court granted VA's unilateral motion for vacatur and remand, vacated the Board's denial, and remanded the matter to the Board for development consistent with the motion. 

In January 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

In its July 2012 motion, the Secretary indicated that the Board relied upon an August 2009 VA examination to deny the Veteran's claim.  The Secretary determined that the August 2009 VA examination was inadequate because its rationale was not sufficient.  Further, the Secretary found that the Board failed to make a finding of fact as to whether the Veteran's Bertolotti's syndrome was a congenital disease or a congenital defect.  

In its January 2013 remand, the Board directed the RO to provide the Veteran with a new VA examination so an etiology opinion and complete rationale could be provided.  The examiner was specifically asked to state whether the Veteran's claimed disability was a "disease" or a "defect."  This determination is required for the Board to decide the Veteran's claim because a congenital "defect" is not a "disease or injury" within the meaning of applicable legislation and thus is not service connectable for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  Service connection is permissible, however, for "diseases" (but not "defects") of congenital, developmental, or familial origin of the evidence as a whole shows that the manifestation of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-92 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Although service connection cannot be granted for a congenital or developmental "defect," such a defect can be subject to a superimposed disease or injury, and if that disease or injury occurred during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-92 (July 18, 1990).  Because the examiner who provided the February 2013 opinion did not specifically state whether Bertolotti's syndrome is a "disease" or a "defect," there was not substantial compliance with the Board's January 2013 remand directives and an addendum opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Additionally, the February 2013 opinion appears to be based in part upon an inaccurate factual basis.  The examiner stated that there was no objective evidence that the Veteran's period of service aggravated his back condition beyond its natural progression because after separation, he worked in construction for 20 years.  

In his August 2009 VA Form 9, the Veteran noted that the August 2009 VA examiner relied on incorrect information because he found that the Veteran worked in construction for more than 20 years.  The Veteran clarified that he worked as a foreman and did not perform heavy lifting or do construction work.  At his November 2011 hearing, the Veteran testified that he became a carpenter after service but that he had back problems at work.  As a result, he stated that he was quickly promoted to foreman and that he worked in that position for approximately 35 years.  He stated that his duties involved supervising and not physical labor.  The Veteran is competent to describe his duties at work.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his statements regarding his work as a foreman are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Further, his statements regarding his work as a foreman are credible.  The February 2013 opinion was based in part upon an incorrect factual basis.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  On remand, the examiner must take into account that the Veteran worked as a foreman, not a construction worker.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the January 2013 examination and provided the February 2013 opinion.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner must respond to the following:

i) What, if any, of the Veteran's current low back disorders are congenital?  

ii) For any such disorder, is it a "disease" or a "defect?"  ("Defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are).  

iii) If the Veteran's claimed condition is considered a "disease," provide an opinion as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.

iv) If the Veteran's claimed condition is considered a "defect," provide an opinion as to whether it was as likely as not subjected to a superimposed disease or injury during active service that resulted in disability apart from the congenital or developmental defect.  

c) The Veteran is competent to report the onset of symptoms, including low back pain.  The examiner must specifically address the Veteran's report of any manifestation during his active service.  The examiner must also specifically address the Veteran's assertion that post-service he worked briefly as a carpenter but then worked as a foreman for the duration of his career, and that he did not perform physical labor in that role.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state and explain why. 

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


